Citation Nr: 0636821	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  05-06 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
lumbosacral strain with degenerative changes, currently rated 
as 20 percent disabling.  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for Crohn's disease.  

4.  Entitlement to service connection for renal failure.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for heart disease.  

7.  Entitlement to service connection for tendonitis of the 
feet and wrists.  

8.  Entitlement to service connection for peripheral 
neuropathy.  

9.  Entitlement to service connection for Behcet's disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had a period of active duty training from June 7 
to June 21, 1970, and served on active duty from September 
1970 to May 1972.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the Detroit, 
Michigan, Department of Veterans' Affairs (VA), Regional 
Office (RO).  In December 2005, the veteran and his wife 
testified at Travel Board hearing at the RO before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is in the claims folder.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran argues that he is entitled to service connection 
for the disabilities listed on the title page because they 
are due to exposure to chemicals that he encountered while 
cleaning planes and tanks coming off carriers at Lemoore Air 
Station and Almeida Air Base in California in the early 
1970's.  According to his DD Form 214, the veteran's military 
occupational specialty was airplane mechanic.  In December 
2005, he testified that he washed and took the paint off the 
planes and cleaned the tanks which had just come back from 
Vietnam.  He believes the chemical the planes transported was 
Agent Orange and the chemical he cleaned with was methyl 
ethyl ketone.  He remembers he cleaned planes two times when 
he was not issued protective clothing.  By the third time, 
the Navy issued protective clothing.  

The veteran has submitted medical literature indicating that 
exposure to certain chemicals, including those cited above, 
can lead to increased risk for certain diseases.  He has not 
argued and the record does not suggest that he served in 
Vietnam.  Although his service personnel records have been 
obtained, it remains unclear what he was exposed to during 
his duties, or where his overseas duties took him.  Moreover, 
it is unclear whether any of his current disabilities could 
be related to any exposure if it were established or any 
other incident of service.  However, considering that the 
veteran has presented evidence, including testimony and 
medical literature, suggesting at least a possibility of a 
link between current disorders and service, additional action 
consistent with the duty to assist is appropriate.  This 
should include obtaining records from the Mayo clinic that 
the veteran has recently identified.  

The RO should attempt to ascertain whether the veteran was 
likely exposed in service to any chemical as he alleges.  If 
it appears likely, based upon the evidence of record, that 
the veteran was exposed to any chemicals as alleged, the RO 
should take additional measures to develop the claim, 
including obtaining medical examination and/or opinion.  

Finally, as the veteran has testified that the manifestations 
of his service-connected lumbar strain have increased since 
the last examination in May 2003, he should be scheduled for 
an examination for that disorder.  It is requested that this 
and any other examination deemed appropriate be performed at 
the VA medical facility in Ann Arbor, Michigan.  

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated the veteran for the 
disabilities at issue since his 
separation from service.  Of particular 
interest are records from the Mayo Clinic 
identified by the veteran in January 
2006.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  The RO should contact the appropriate 
records repository and inquiry as to the 
duties of the veteran's unit at the time 
he alleges he was exposed to the 
aforementioned chemical agents.  

5.  If the RO receives information 
suggesting that the veteran was likely 
exposed to the aforementioned chemicals, 
or similar chemicals, it should order 
appropriate examination or request a 
medical opinion to determine the 
likelihood of whether any of the 
veteran's current disorders, among those 
alleged, are related to such exposure in 
service.  Any examination should be 
scheduled at a VA medical facility in Ann 
Arbor, if feasible.  

6.  The veteran should be afforded a 
complete VA orthopedic examination in 
order to fully evaluate the service-
connected lumbosacral strain with 
degenerative changes.  This examination 
should be scheduled at a VA medical 
facility in Ann Arbor, if feasible.  The 
claim folder with a copy of this remand 
must be made available to the examiner 
prior to the examination.  All 
appropriate tests deemed necessary should 
be accomplished.  The examiner must 
provide comprehensive reports including 
complete rationales for all conclusions 
made.  Complete range of motion studies 
should be performed to accurately 
ascertain the amount of limitation of 
motion present.  The inability to perform 
the normal working movements of the body 
with normal excursion, strength, speed, 
coordination and endurance should be 
described, and the degree of functional 
loss due to pain should also be 
indicated.  38 C.F.R. § 4.40 (2006).  It 
should be indicated whether there is more 
or less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45 (2006). 

7.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

8.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record with consideration of all 
potentially applicable laws and 
regulations.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




